 

 [image_001.jpg]

 

November 25, 2013

 

Barbara Crofts

Via: BCrofts@alldigital.com

 

Barbara:

 

All Digital Holdings, Inc. (the “Company”) is pleased to offer you the position
of Chief Financial Officer (and Controller) for the Company. We would like you
to begin your employment with the Company no later than Monday, November 25,
2013 at 9:30 AM. You will report directly to Paul Summers, Chief Executive
Officer and Board Chair.

 

Primary Functions & Responsibilities

 

●Oversee the entire spectrum of accounting and finance functions and activities
including AR, AP, Payroll and other journal entries schedules and all related
analysis and reporting, including monthly, quarterly and annual closings.    
●Create and direct processes and systems necessary to maintain proper record
keeping to ensure adequate organizational and accounting controls and services.
    ●Perform financial and budgetary analysis, and prepare all schedules and
reconciliations, including monthly account analysis, bank reconciliations,
quarterly reviews and annual audits and tax schedules.     ●Lead all other
treasury, budgeting, audit, tax, accounting, cash management and financial
analysis and reporting activities, including weekly cash-flow reports, P&Ls,
forecasts, and quarterly, annual and miscellaneous SEC reports in concert with
Company auditors and attorneys.     ●Assist in developing project P&Ls and in
performing due diligence on potential acquisitions.     ●Perform other duties as
assigned, including special projects, risk analysis, financial modeling and
executing related strategies.

 

Base Compensation

 

You will be a paid a salary of $144,000 per annum, payable in semi-monthly
installments. Your compensation is subject to normal withholdings applicable by
law.

 

Stock Options

 

You will also be granted 250,000 stock options to purchase shares of the
Company’s common stock as set forth in the Company’s Amended and Restated 2011
Stock Incentive Plan (the “Plan”). The exercise price for the stock options
shall be based upon the price per share effective at the close of business on
the date you commence your employment with the Company, and shall be subject to
the execution of a definitive option agreement. Twenty-five percent (25%) of
your options will vest on the first anniversary of the date of your grant, and
then they will vest at the rate of 1/36 each month thereafter until fully
vested, subject to your continuing to be an employee in good standing with the
Company on such date, and in accordance with the other terms and conditions set
forth in your definitive option agreement.

 

Offer Letter - Barbara CroftsPage 1 of 3Confidential

 

 

[image_001.jpg] 

 

Miscellaneous

 

1.Employment Offer Contingencies. You will be required, as a condition of your
employment with the Company, to: (a) successfully complete a background check
and professional reference checks; (b) sign the Company’s Confidentiality,
Proprietary Information and Invention Assignment Agreement: (c) sign the
Company’s PCI Compliance Security Acknowledgement, (d) provide legal proof of
your identity and authorization to work in the United States, as required by
law, (e) if applicable, obtain a written consent (i.e., release) from your
current partner / employer to join AllDigital in the form of the Company’s
standard Release Agreement, and (f) other documentation required in connection
with your employment. All of the foregoing documents will be provided in advance
and you will have ample time to review them. However, they must be completed no
later than your first day of employment with the Company. Upon your arrival, we
will also provide you a copy of the Company’s Employee Handbook that will
require your review and written acknowledgement within 30 days of your beginning
employment with the Company.     2.Introductory Period. Your first 90 days will
be an Introductory Period. Completion of the Introductory Period does not
guarantee continued employment for any specified period of time.     3.At Will
Employment. Your employment with the Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, with or without cause, though preferably with a
two-week notice. Any contrary representations that may have been made to you are
superseded by this offer. This is the full and complete agreement between you
and the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company.     4.Outside Activities. While you render services to the Company,
you also will not assist any person or organization in competing with the
Company, in preparing to compete with the Company or in hiring any employees of
the Company.     5.Health Insurance: You will have an opportunity to participate
in our healthcare plan that is optional and currently not subsidized by the
Company.     6.Vacation: You will be granted vacation and sick leave, plus
company holidays, in accordance with the Paid Time Off (“PTO”) and Holiday
policies set forth in the Company’s Employee Handbook, except that you shall be
eligible for 60 hours of PTO after completing six months of employment, and
shall accrue 120 hours annually.       7.Arbitration.

 

(a) You and the Company agree, that any dispute or claim (except in connection
with the Company’s pursuit of injunctive relief pursuant to the Company’s
standard Work for Hire Agreement) relating to (i) this letter, including the
enforcement, interpretation, construction, performance or breach thereof, or
(ii) your employment or the termination of your employment, shall be resolved
exclusively by binding arbitration to be held in Los Angeles County, California,
in accordance with this Paragraph 7. This arbitration clause constitutes a
waiver of your right and the Company’s right to a jury trial and to the
resolution of any covered dispute or claim in a court of law and applies to all
disputes and claims relating to any aspect of the employer/employee
relationship, including, but not limited to, claims for wrongful discharge;
employment discrimination; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; claims for violation of
any federal, state or municipal statute, including, but not limited to, Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Fair Labor Standards Act, the California Fair Employment and Housing
Act, and Labor Code Section 201, et seq.;

 

(b) The arbitration provided for herein shall be before a single neutral
arbitrator selected by you and the Company. If you and the Company are unable to
agree on a single neutral arbitrator, the arbitrator shall be selected in
accordance with the rules of JAMS, an independent dispute resolution service (or
another dispute resolution service to which the Company and you shall agree).
The arbitration and discovery shall be conducted under the employment rules of
JAMS then in effect (or of such other dispute resolution service) and in
accordance with Title 9 of the California Code of Civil Procedure, Sections
1280, et seq. and any other procedures established for arbitration in the laws
of the State of California. You and the Company shall bear your own fees and
costs in connection with the arbitration, except in the case of the fees payable
to the neutral arbitrator, which shall be paid by the Company. The arbitrator
shall have the power to enter any award that could be entered by a judge of a
trial court of the State of California (including injunctive and equitable
relief), and only such power, and shall follow the law. The arbitrator shall not
have the power to commit errors of law or reasoning, and the award may be
vacated or corrected on appeal to a court of competent jurisdiction. Any such
appeal shall be filed within 60 days after the date of the award. You and the
Company agree to abide by and perform any award rendered by the arbitrator.
Judgment on the award may be entered in any court having jurisdiction thereof.

 

Offer Letter - Barbara CroftsPage 2 of 3Confidential

 

 

[image_001.jpg] 

 

(c) The arbitration and all proceedings, discovery and any arbitration award are
confidential. Neither you nor the Company, nor the arbitrator, shall disclose
any information obtained during the course of the arbitration to any person or
entity that is not a party to the arbitration unless permitted by law. You agree
that the provisions of this Paragraph 7 will survive termination of your
employment.

 

8.Entire Agreement. This letter, the Company’s Confidentiality, Proprietary
Information and Invention Assignment, the PCI Compliance Security
Acknowledgement, and the Company’s Employee Handbook, as may be amended from
time to time, the Company’s policies and procedures that may be used, and any
Exhibits attached hereto, contain all of the terms of your employment with the
Company and supersede any prior understandings or agreements, whether oral or
written, between you and the Company.     9.Amendment and Governing Law. This
letter may not be amended or modified except by an express written agreement
signed by you and a duly authorized officer of the Company. The terms of this
letter and the resolution of any disputes will be governed by California law.
    10.Acceptance. Please sign below to indicate acceptance of this employment
offer that remains valid until November 25, 2013.

 

We believe that you have a substantial contribution to make to the Company, and
we are very excited about our future as well as your enthusiasm about joining
our team. We look forward to working with you to create a successful
organization and we are confident that your employment with AlIDigital will
prove mutually beneficial. If you have any questions, please call me at
949-250-0701.

 

Very truly yours,         ALLDIGITAL HOLDINGS, INC.         By: /s/ Paul Summers
    Paul Summers,     Chairman & CEO  

 

I HAVE READ AND ACCEPT THIS EMPLOYMENT OFFER:       /s/ Barbara Crofts   Barbara
Crofts       Dated: November 25, 2013  

 



Offer Letter - Barbara CroftsPage 3 of 3Confidential

 

 